Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 09/19/2018.  Claims 1-20 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 05/26/2022.
In response to applicant’s argument that “the search and examination of the entire application could be made without serious burden” examiner respectfully disagrees and restates by reference the arguments made in the restriction requirement mailed on 04/20/2022.  However, the applicant’s arguments are moot as all the claims are examined.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the lubricating oil supply path” in line 6. However, there is a lack of antecedent basis for this limitation. Examiner suggests replacing “a hollow lubricating oil supply path” with - -a lubricating oil supply path- - in line 3. Appropriate correction is required.
Claim 7 is objected to because of the following abnormalities: Claim 7, line 14 recites the limitation “a least a portion”, examiner believes the line is intended to mean “at least a portion”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 1 recites “the lubricating oil supply path” in line 7. However, there is a lack of antecedent basis for this limitation. Examiner suggests replacing “a hollow lubricating oil supply path” with - -a lubricating oil supply path- - in line 4. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 1 recites “the lubricating oil supply path” in line 7. However, there is a lack of antecedent basis for this limitation. Examiner suggests replacing “a hollow lubricating oil supply path” with - -a lubricating oil supply path- - in line 3. Appropriate correction is required.
Claim 19 is objected to because of the following abnormalities: Claim 19, line 14 recites the limitation “a least a portion”, examiner believes the line is intended to mean “at least a portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The phrase “close contact” in claim 8 is not clear.  There is no clear standard for the term. The applicant’s specification seems to reference the limitations in para 0048, 0077, and 0088 all of which fail to give further guidance on precisely how “close contact” is to be interpreted.  The claim limitation is being examined as being broad enough to be met by the art of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 11-13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (WO2016/092688).
In reference to independent claim 1, Nagata discloses a lubricating oil supply apparatus (shaft 4, bypass device 30, and pump 16, fig 1-3), comprising: 
a rotational shaft (4, fig 1); a hollow lubricating oil supply path (4a) formed along a longitudinal direction of the rotational shaft (4a is formed along the longitudinal direction of shaft 4); a lubricating oil supply portion (16) installed at a lower end of the rotational shaft to supply lubricating oil to the lubricating oil supply path (16 supplies lubricant to 4a, fig 2); a bypass hole (hole from 4b to 35 (hereafter just 4b), fig 3) provided at a side surface of the rotational shaft (4) to allow a space outside of the rotational shaft and the lubricating oil supply path to communicate (fig 2 shows lubricant bypassing thru 4b and exiting the shaft back into the reservoir 16a); and a valve body (30) installed on the rotational shaft (4) to open and close the bypass hole (32, a part of 30, moves back and forth to open and close the bypass hole 4b, para 0020 discloses 30, is fixed to the shaft 4), wherein the valve body comprises:
a valve (32) that opens and closes the bypass hole (4b); and a spring (33) that elastically presses the valve in a direction toward a center of the rotational shaft (spring 33 presses the valve 32 against the center of the shaft 4), and wherein a degree of opening of the bypass hole (4b) is determined based on a degree of opening of the valve (as 32 moves to the right in fig 3 degree of opening of the hole that runs from 4b to 35 increases, fig 3), 
which is subjected to a centrifugal force generated by rotation of the rotational shaft, moving in a direction away from the center of the rotational shaft while overcoming an elastic force of the spring (as 4 rotates 32 is subjected to centrifugal force in a direction away from the center of the shaft 4 and overcoming the force of the spring 33).

In reference to independent claim 12, Nagata discloses a compressor (1, fig 1) comprising a lubricating oil supply apparatus (shaft 4, bypass device 30, and pump 16, fig 1-3), the lubricating oil supply apparatus comprising: a rotational shaft (4); a hollow lubricating oil supply path (4a) formed along a longitudinal direction of the rotational shaft (4a is formed along the longitudinal direction of shaft 4); a lubricating oil supply portion (16) installed at a lower end of the rotational shaft to supply lubricating oil to the lubricating oil supply path (16 supplies lubricant to 4a, fig 2); a bypass hole (hole from 4b to 35 (hereafter just 4b), fig 3) provided at a side surface of the rotational shaft (4) to allow a space outside of the rotational shaft and the lubricating oil supply path to communicate (fig 2 shows lubricant bypassing thru 4b on the side of the shaft 4 and exiting the shaft back into the reservoir 16a); and a valve body (32 and 33) installed on the rotational shaft (4) to open and close the bypass hole (valve body 32 and 33 moves back and forth to open and close the bypass hole 4b, para 0020 discloses 30, which houses 32 and 33, is fixed to the shaft 4), wherein the valve body comprises: 
a valve (32) that opens and closes the bypass hole (4b); and a spring that elastically presses the valve in a direction toward a center of the rotational shaft (spring 33 presses the valve 32 against the center of the shaft 4), and wherein a degree of opening of the bypass hole (4b) is determined based on a degree of opening of the valve (as 32 moves to the right in fig 3 degree of opening of the hole that runs from 4b to 35 increases, fig 3), which is subjected to a centrifugal force generated by rotation of the rotational shaft, moving in a direction away from the center of the rotational shaft while overcoming an elastic force of the spring (as 4 rotates 32 is subjected to centrifugal force in a direction away from the center of the shaft 4 and overcoming the force of the spring 33).

In reference to independent claim 15, Nagata discloses a lubricating oil supply apparatus (shaft 4, bypass device 30, and pump 16, fig 1-3), comprising: a rotational shaft (4); a hollow lubricating oil supply path (4a) formed in the rotational shaft (4a is formed along the longitudinal direction of shaft 4); a lubricating oil supply portion (16) installed at a lower end of the rotational shaft to supply lubricating oil to the lubricating oil supply path (16 supplies lubricant to 4a, fig 2); a bypass hole (hole from 4b to 35 (hereafter just 4b), fig 3) provided at a side surface of the rotational shaft (4) to allow a space outside of the rotational shaft and the lubricating oil supply path to communicate (fig 2 shows lubricant bypassing thru 4b on the side of the shaft 4 and exiting the shaft back into the reservoir 16a); and a valve body (32 and 33) installed on the rotational shaft (4) to open and close the bypass hole (valve body 32 and 33 moves back and forth to open and close the bypass hole 4b, para 0020 discloses 30, which houses 32 and 33, is fixed to the shaft 4), wherein the valve body comprises: 
a valve (32) that opens and closes the bypass hole (4b); and a spring that elastically presses the valve in a direction toward a center of the rotational shaft (spring 33 presses the valve 32 against the center of the shaft 4), wherein a degree of opening of the bypass hole (4b) is determined based on a degree of opening of the valve (as 32 moves to the right in fig 3 degree of opening of the hole that runs from 4b to 35 increases, fig 3), and wherein the degree of opening of the bypass hole (4b) increases as a rotational speed of the rotational shaft increases (as 4 rotates 32 is subjected to centrifugal force in a direction away from the center of the shaft 4 which opens the degree of opening of the bypass hole 4b).

In reference to dependent claim 2, Nagata discloses the lubricating oil supply apparatus of claim 1, wherein the valve body (30) further comprises a valve housing (31 and 34) fixed to the rotational shaft (para 0020 discloses that 30 is fixed to the shaft 4), wherein a first end of the spring (right side of spring 33, fig 3) is supported by the valve housing (fig 3 clearly shows the right side of 33 resting on the plug 34, which is a part of 31), and a second end of the spring (left side of 33) is supported by the valve (left side of spring 33 is supported by the valve 32), and wherein the valve housing (31) is provided with a discharge hole (36) through which lubricating oil discharged from the lubricating oil supply path through the bypass hole is discharged (para 0023 discloses discharging lubricant from the bypass housing).
In reference to dependent claim 3, Nagata discloses the lubricating oil supply apparatus of claim 2, wherein the spring (33) comprises a coil spring (33 is a coil spring, as seen in fig 3), wherein the valve housing (31 and 34) is provided with a first support (left side of plug 34, fig 3) to support a first end of the coil spring (right side of spring 33, fig 3), and wherein the valve (32) is provided with a second support (right side of 32) to support a second end of the coil spring (left side of 33, fig 3).
In reference to dependent claim 6, Nagata discloses the lubricating oil supply apparatus of claim 2, wherein the lubricating oil supply portion comprises a rotational portion (housing 31, plug 34, and balancer 12) fixed to the rotational shaft (4) to rotate together with the rotational shaft, and wherein the rotational portion is provided with the valve housing (para 0018-0020 discloses both the housing 31 and the balancer 12 being fixed to the shaft and rotating with it).
In reference to dependent claim 11, Nagata discloses the lubricating oil supply apparatus of claim 1, wherein the degree of opening of the bypass hole (4b) increases as a rotational speed of the rotational shaft increases (as 4 rotates 32 is subjected to centrifugal force in a direction away from the center of the shaft 4 which opens the degree of opening of the bypass hole 4b).
In reference to dependent claim 13, Nagata discloses the compressor of claim 12, wherein the compressor comprises: a housing (17, fig 1); a frame (10) installed in the housing (fig 1); a rotational support (bearing 22) provided on the frame (10) to support rotation of the rotational shaft (para 0014); and lubricating oil (oil in 16a, fig 1) stored in a lower portion of an inner space of the housing (16a), and wherein the lubricating oil supply portion (16) is submerged in the lubricating oil (fig 1 shows 16 submerged in the reservoir 16a).
In reference to dependent claim 16, Nagata discloses the lubricating oil supply apparatus of claim 15, wherein the valve body (30) further comprises a valve housing (31 and 34) fixed to the rotational shaft (para 0020 discloses that 30 is fixed to the shaft 4), wherein a first end of the spring (right side of spring 33, fig 3) is supported by the valve housing (fig 3 clearly shows the right side of 33 resting on the plug 34, which is a part of 31), and a second end of the spring (left side of 33) is supported by the valve (left side of spring 33 is supported by the valve 32), and wherein the valve housing (31) is provided with a discharge hole (36) through which lubricating oil discharged from the lubricating oil supply path through the bypass hole is discharged (para 0023 discloses discharging lubricant from the bypass housing).
In reference to dependent claim 18, Nagata discloses the lubricating oil supply apparatus of claim 16, wherein the lubricating oil supply portion comprises a rotational portion (housing 31, plug 34, and balancer 12) fixed to the rotational shaft (4) to rotate together with the rotational shaft, and wherein the rotational portion is provided with the valve housing (para 0018-0020 discloses both the housing 31 and the balancer 12 being fixed to the shaft and rotating with it).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 7, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata WO2016/092688 in view of Clark (USPN 2,650,793).
In reference to dependent claim 4, Nagata discloses the lubricating oil supply apparatus of claim 3, however
Nagata is does not disclose the valve housing is provided with a stopper that extends into the coil spring such that the coil spring is surrounded by the first support, wherein the valve is provided with a head that is inserted into the coil spring such that the coil spring is surrounded by the second support, and wherein a moving amount of the valve is restricted due to the head interfering with the stopper.
Clark, a check valve used with flow, teaches  the valve housing is provided with a stopper (29) that extends into the coil spring (30) such that the coil spring (30) is surrounded by the first support (38, fig 2), wherein the valve is provided with a head (35) that is inserted into the coil spring (30) such that the coil spring is surrounded by the second support (surface that the right side of spring 30 rests against), and wherein a moving amount of the valve is restricted due to the head interfering with the stopper (when 31 moves all the way to the right it will contact surface 37, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve of Clark in the compressor of Nagata “to provide a check valve wherein a movable valve poppet is arranged for a relatively wide range of freedom of movement, both laterally and angularly, with respect to the valve body so as to avoid sticking or binding of the poppet in operation and to afford a poppet immediately responsive to minute changes in pressure” col 1, lines 31-38; Clark. To be clear the physical structure of the valve replaces the valve of Nagata and the discharge hole is added to the plug in Nagata.

In reference to dependent claim 5, Nagata in view of Clark discloses the lubricating oil supply apparatus of claim 4, Clark further discloses a valve wherein the discharge hole (23, fig 1) comprises a hole that extends in parallel to an extending direction of the stopper (29) from a central portion of the stopper (the discharge hole extends from and parallel to the direction of the stopper).

In reference to dependent claim 7, Nagata discloses the lubricating oil supply apparatus of claim 1, however
Nagata does not disclose the valve comprises: an insertion portion that slidably moves in a direction toward the center of the rotational shaft or an opposite direction while contacting an inner circumferential surface of the bypass hole in a state of being inserted into the bypass hole; a first opening recessed from an end of the insertion portion located adjacent to the center of the rotational shaft; and a second opening provided on a side surface of the insertion portion that is in contact with the inner circumferential surface of the bypass hole to communicate with the first opening, wherein, in a state in which the bypass hole is closed by the valve, the second opening is blocked by the inner circumferential surface of the bypass hole to prevent lubricating oil in the rotational shaft from leaking outside of the rotational shaft through the bypass hole, and wherein, in a state in which the bypass hole is opened by the valve, a least a portion of the second opening is not blocked by the inner circumferential surface of the bypass hole but is exposed to the outside of the rotational shaft so that the lubricating oil in the rotational shaft leaks to the outside of the rotational shaft through the first opening and the second opening.
Clark, a check valve used with pressurized flow like in compressors, teaches the valve comprises: an insertion portion (32, fig 1) that slidably moves in a direction toward the center of the rotational shaft (as modified the shaft would be to the left of the valve in fig 1) or an opposite direction while contacting an inner circumferential surface of the bypass hole (the bypass hole would be 12 once modified) in a state of being inserted into the bypass hole; a first opening recessed from an end of the insertion portion located adjacent to the center of the rotational shaft (first opening is formed by the cylindrical wall 33 and is open to the left in the direction of where, as modified, the shaft would be); and a second opening (34) provided on a side surface of the insertion portion that is in contact with the inner circumferential surface of the bypass hole (32 is shown being in contact with the wall of 12 in fig 1) to communicate with the first opening (32 communicates with opening on the left of the valve), 
wherein, in a state in which the bypass hole is closed by the valve (31), the second opening (34) is blocked by the inner circumferential surface of the bypass hole (12) to prevent lubricating oil in the rotational shaft (as modified the shaft would be to the left of the valve in fig 1) from leaking outside of the rotational shaft through the bypass hole (when 32 is all the way to the left in fig 1 (as pictured) the valve prevents oil in the shaft from leaking outside of the shaft thru the bypass hole), and 
wherein, in a state in which the bypass hole (12) is opened by the valve (31), a least a portion of the second opening (34) is not blocked by the inner circumferential surface of the bypass hole (12) but is exposed to the outside of the rotational shaft (as modified the shaft would be to the left of the valve in fig 1) so that the lubricating oil in the rotational shaft leaks to the outside of the rotational shaft through the first opening and the second opening (when 32 moves sufficiently to the right fluid is allowed to flow thru 33, 34 and out 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve of Clark in the compressor of Nagata “to provide a check valve wherein a movable valve poppet is arranged for a relatively wide range of freedom of movement, both laterally and angularly, with respect to the valve body so as to avoid sticking or binding of the poppet in operation and to afford a poppet immediately responsive to minute changes in pressure” col 1, lines 31-38; Clark. To be clear the physical structure of the valve replaces the valve of Nagata and the discharge hole is added to the plug in Nagata.

In reference to dependent claim 8, Nagata in view of Clark teaches the lubricating oil supply apparatus of claim 7, Clark further discloses a valve wherein an end of the insertion portion (32, fig 1) located opposite from the center of the rotational shaft (as modified the shaft would be to the left of the valve in fig 1) is provided with a first support (38, fig 2) having a larger cross section than the insertion portion (38 is larger than 32), wherein a surface of the first support that faces the rotational shaft (left side of 38, fig 2) has a shape so as to be in close contact with the rotational shaft (after modification left side of the 38 would be “close” to the rotational shaft), and wherein an opposite surface of the first support supports the spring (right side of 38 supports spring 30).

In reference to dependent claim 17, Nagata discloses the lubricating oil supply apparatus of claim 16, however
Nagata does not teach the spring comprises a coil spring, wherein the valve housing is provided with a first support to support a first end of the coil spring, and wherein the valve is provided with a second support to support a second end of the coil spring, wherein the valve housing is provided with a stopper that extends into the coil spring such that the coil spring is surrounded by the first support, wherein the valve is provided with a head that is inserted into the coil spring such that the coil spring is surrounded by the second support, wherein a moving amount of the valve is restricted due to the head interfering with the stopper, and wherein the discharge hole comprises a hole that extends in parallel to an extending direction of the stopper from a central portion of the stopper.
Clark, a check valve used with pressurized flow like in compressors, teaches the spring (30, fig 1) comprises a coil spring (30 is a coil spring), wherein the valve housing is provided with a first support (38, fig 2) to support a first end of the coil spring (left side of 30 is supported by 38), and wherein the valve (31) is provided with a second support (surface that the right side of spring 30 rests against) to support a second end of the coil spring (right side of 30), wherein the valve housing (16) is provided with a stopper (29) that extends into the coil spring (30) such that the coil spring is surrounded by the first support (coil spring 30 surrounds the stopper 30), wherein the valve (31) is provided with a head (35) that is inserted into the coil spring (30) such that the coil spring is surrounded by the second support (coil spring 30 is surrounded by the surface it rests upon on the right side), wherein a moving amount of the valve (31) is restricted due to the head interfering with the stopper (when 31 moves all the way to the right it will contact surface 37, fig 1), and wherein the discharge hole (23) comprises a hole (hole of 23) that extends in parallel to an extending direction of the stopper from a central portion of the stopper (the discharge hole extends from and parallel to the direction of the stopper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve of Clark in the compressor of Nagata “to provide a check valve wherein a movable valve poppet is arranged for a relatively wide range of freedom of movement, both laterally and angularly, with respect to the valve body so as to avoid sticking or binding of the poppet in operation and to afford a poppet immediately responsive to minute changes in pressure” col 1, lines 31-38; Clark. To be clear the physical structure of the valve replaces the valve of Nagata and the discharge hole is added to the plug in Nagata.

In reference to dependent claim 19, The lubricating oil supply apparatus of claim 15, however
Nagata does not disclose the valve comprising an insertion portion that slidably moves in a direction toward the center of the rotational shaft or an opposite direction while contacting an inner circumferential surface of the bypass hole in a state of being inserted into the bypass hole; a first opening recessed from an end of the insertion portion located adjacent to the center of the rotational shaft; and a second opening provided on a side surface of the insertion portion that is in contact with the inner circumferential surface of the bypass hole to communicate with the first opening, wherein, in a state in which the bypass hole is closed by the valve, the second opening is blocked by the inner circumferential surface of the bypass hole to prevent lubricating oil in the rotational shaft from leaking outside of the rotational shaft through the bypass hole, wherein, in a state in which the bypass hole is opened by the valve, a least a portion of the second opening is not blocked by the inner circumferential surface of the bypass hole but is exposed to the outside of the rotational shaft so that the lubricating oil in the rotational shaft leaks to the outside of the rotational shaft through the first opening and the second opening, and wherein an end of the insertion portion located opposite from the center of the rotational shaft is provided with a first support having a larger cross section than the insertion portion, wherein a surface of the first support that faces the rotational shaft has a shape so as to be in close contact with the rotational shaft, and wherein an opposite surface of the first support supports the spring.
Clark, a check valve used with pressurized flow like in compressors, teaches a valve comprises: an insertion portion (32, fig 1) that slidably moves in a direction toward the center of the rotational shaft (as modified the shaft would be to the left of the valve in fig 1) or an opposite direction while contacting an inner circumferential surface of the bypass hole (the bypass hole would be 12 once modified)  in a state of being inserted into the bypass hole; a first opening recessed from an end of the insertion portion located adjacent to the center of the rotational shaft  (first opening is formed by the cylindrical wall 33 and is open to the left in the direction of where, as modified, the shaft would be); and a second opening provided on a side surface of the insertion portion that is in contact with the inner circumferential surface of the bypass hole (32 is shown being in contact with the wall of 12 in fig 1)  to communicate with the first opening (32 communicates with opening on the left of the valve), 
wherein, in a state in which the bypass hole is closed by the valve (31), the second opening (34) is blocked by the inner circumferential surface of the bypass hole (12) to prevent lubricating oil in the rotational shaft (as modified the shaft would be to the left of the valve in fig 1) from leaking outside of the rotational shaft through the bypass hole (when 32 is all the way to the left in fig 1 (as pictured) the valve prevents oil in the shaft from leaking outside of the shaft thru the bypass hole), 
wherein, in a state in which the bypass hole (12) is opened by the valve (31), a least a portion of the second opening (34) is not blocked by the inner circumferential surface of the bypass hole (12) but is exposed to the outside of the rotational shaft (as modified the shaft would be to the left of the valve in fig 1) so that the lubricating oil in the rotational shaft leaks to the outside of the rotational shaft through the first opening and the second opening (when 32 moves sufficiently to the right fluid is allowed to flow thru 33, 34 and out 23), and 
wherein an end of the insertion portion (32) located opposite from the center of the rotational shaft is provided with a first support (38, fig 2) having a larger cross section than the insertion portion (38 is larger than 32), wherein a surface of the first support that faces the rotational shaft (left side of 38, fig 2) has a shape so as to be in close contact with the rotational shaft (after modification left side of the 38 would be “close” to the rotational shaft), and wherein an opposite surface of the first support supports the spring (right side of 38 supports spring 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve of Clark in the compressor of Nagata “to provide a check valve wherein a movable valve poppet is arranged for a relatively wide range of freedom of movement, both laterally and angularly, with respect to the valve body so as to avoid sticking or binding of the poppet in operation and to afford a poppet immediately responsive to minute changes in pressure” col 1, lines 31-38; Clark. To be clear the physical structure of the valve replaces the valve of Nagata and the discharge hole is added to the plug in Nagata.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata WO2016/092688 in view of Ishida (USPAP 2006/0013706).
In reference to dependent claim 14, Nagata discloses the compressor of claim 13, however 
Nagata is silent to the lubricating oil supply portion comprises: a rotational portion fixed to the rotational shaft to rotate together with the rotational shaft; and a fixed portion fastened to the rotational portion to be rotatable relative to the rotational portion, wherein rotation of the rotational portion relative to the fixed portion pumps lubricating oil upward.
Ishida, a similar type of compressor, teaches a lubricating oil supply portion (3130, fig 1) comprises: a rotational portion (3131) fixed to the rotational shaft (3116) to rotate together with the rotational shaft (sleeve 3131 rotates with the shaft 3116); and a fixed portion (3133) fastened to the rotational portion to be rotatable relative to the rotational portion (see fig 1), wherein rotation of the rotational portion relative to the fixed portion pumps lubricating oil upward (para 0057-0060 discloses the pump structure and oil moving up the spiral of the fixed portion 31331).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the lubricating oil supply portion of Ishida in the compressor of Nagata “to provide a highly reliable compressor which transfers oil to each sliding area at high speed and has reliable and stable oil transfer capability even at the time of low-speed driving” para 0046; Ishida.   To be clear, by using the lubricating oil supply portion of Ishida the lubrication is made very reliable.

Allowable Subject Matter
Claims 9, 10, and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: the following limitations of claim 9, 10 and 20 are not taught by the art of record or reasonably rendered obvious by the prior art.  Specifically the limitation of “the rotational portion is provided with at least one of an outer wall that is in contact with an outer circumferential surface of the rotational shaft or an inner wall that is in contact with an inner circumferential surface of the rotational portion, and wherein the outer wall and the inner wall each are provided with a communicating portion that faces the bypass hole and communicates with the bypass hole” are not taught by the art of record or reasonably rendered obvious by the prior art.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Chang (USPN 6,287,099) discloses scroll compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746